Citation Nr: 1645529	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  11-31 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Marines from June 1971 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

By way of background, in August 2014, the Board issued a decision that denied hearing loss and tinnitus.  In the introduction of this decision, the Board noted its decision to take jurisdiction of these claims, although in the October 2010 remand, the Board acknowledged that it did not have jurisdiction over these claims because they had not been yet certified to the Board.  At the time, the Veteran was represented by Texas Veterans Commission.  Subsequently, in October 2015, the Veteran appointed Disabled American Veterans as his representative.

In March 2016, the Board remanded the hearing loss and tinnitus claims for additional development, to include a VA audiological examination.  The case has been returned to the Board for further review. 

The Board notes that in May 2016, the Veteran's representative submitted a waiver of initial RO review for newly submitted evidence.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA.


FINDINGS OF FACT

1.  On August 14, 2014, the Board issued a decision that, in pertinent part, denied service connection for bilateral hearing loss and tinnitus.

2.  The record does not reflect that the Veteran's representative had an opportunity to review the claims file and present a written statement regarding the appeal prior to the Board's August 2014 decision, thus depriving due process of the Veteran.

3.  The Veteran does not have bilateral hearing loss for VA purposes.

4.  There is no competent evidence of tinnitus in service, manifestations of tinnitus within one year following the Veteran's discharge from service, or of a nexus between the post service tinnitus and service.


CONCLUSIONS OF LAW

1.  To the extent that the August 15, 2014 Board decision denied service connection for bilateral hearing loss and tinnitus, that decision is vacated.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.904 (2015).

2.  The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

3.  The criteria for establishing entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur of a Prior Board Decision

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

Based on a review of the record, the Board finds that at the time of the issuance of the August 2014 Board decision that in pertinent part, denied service connection for hearing loss and tinnitus, that these issues had not been certified.  Additionally, the record does not contain a VA Form 646, Statement of Accredited Representative in Appealed Case, from the Texas Veteran's Commission, and the record does not reflect that the Veteran's representative had been given an opportunity to review the claims file and present a written statement regarding the appeal.  See M21-1, Part I, .5.F.2.b.  The United States Court of Appeals for the Federal Circuit has held that veterans have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process.  Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).

In order to prevent prejudice to the Veteran, the portion of the Board's August 2014 decision which denied the issues of entitlement to service connection for bilateral hearing and tinnitus, is vacated.  

Below, the Board will adjudicate the issues of entitlement to service connection for bilateral hearing loss and tinnitus as if that part of the Board's August 2014 decision had never been issued.


Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159  (2015).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with the relevant notice and information in a May 2010 letter prior to the initial adjudication of his claims in October 2010.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The RO advised the claimant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  For these reasons, VA has satisfied its duty to notify.

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (c).  The claims file contains the Veteran's STRs, and PMRs.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159 (c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. §§ 3.159 (c)(4), 3.326(a); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded a VA audiological examination in August 2010 to determine the etiologies of his hearing loss and tinnitus.  Additionally, as requested in the March 2016 Appellant's Brief, the Veteran underwent another VA audiological examination in May 2016.  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

There was also substantial compliance with the Board's March 2016 remand.  In this regard, updated treatment records were obtained and the May 2016 VA audiological examination was conducted to ascertain the etiology and current severity of the Veteran's hearing loss and tinnitus.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2015).

Merits of the Service Connection Claims

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2014); 
38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.	  § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303 (b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309 (a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  Organic diseases of the nervous system are included among the diseases listed as chronic diseases under the law.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  VA considers high frequency sensorineural hearing loss to be an organic disease of the nervous system.  See Memorandum from Under Secretary of Health to Under Secretary for Benefits, Characterization of High Frequency Sensorineural Hearing Loss, October 4, 1995; but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting in a claim for service connection for bilateral hearing loss that the Veteran seeks compensation for a condition that is not listed as a chronic disease in [section] 3.309(a)).  

When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303 (b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309 (a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39.

As will be explained below, the Veteran is currently diagnosed with bilateral sensorineural hearing loss; however, his hearing loss does not meet the definition of hearing loss disability for VA purposes.  Sensorineural hearing loss is among the chronic disabilities listed in 38 C.F.R. § 3.309 (a), and may be established as a chronic disease diagnosed in service or on the basis of continuity of symptomatology.  Id.  In Fountain v. McDonald, 27 Vet. App. 258 (2015), the Court determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Section 3.385 does not preclude service connection for a current hearing loss "disability" where hearing was within normal audiometric testing limits at separation from service.  See Hensley, 5 Vet. App. at 159.  When audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is the result of disease or injury in service.  Id. at 160.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that service connection for tinnitus and bilateral hearing loss is warranted because he was exposed to in-service acoustic trauma.  He asserts that he was exposed to noise while assigned to the U.S.S. Juneau as he was required to load and secure heavy Amtracs and other heavy equipment.  He further asserts that the roaring noise more than doubled in the secured confines of the lower decks; that the noise at times was unbearable; that he was exposed to noise from enemy explosions when he went onshore (he reports the mortars and artillery were deafening, especially when the rounds landed very close); and that he was involved in firefights, during which the sounds of rifles, machine guns, rockets, and tank noise was loud and ever present.  See November 2010 VA Form 21-4138.  

The Veteran reports having constant ringing in his ears and a hard time hearing, especially when talking to someone as he cannot hear them and then he speaks loud to hear himself and they think he is mad at them.  The Veteran also reports having to turn the radio and television up loudly to hear and that his wife complains; that he has a hard time hearing around him while driving; that he has to ask people to repeat themselves; that he does not hear the doorbell when someone is ringing it or the drip in the shower or from a faucet; that he is having more problems when talking on the phone as he has trouble understanding all the words; that he has trouble hearing someone when they are turned away from me; that he has trouble with face-to-face conversations as he has trouble understanding all the words, worsened when in a group of people or a small crowd; and that he sometimes does not hear the sirens of law enforcement vehicles, or fire engines or honking from vehicles.  See id.; see also VA Forms 21-4138 dated April 2010 and May 2010.  

The evidence of record in this case is voluminous.  The Board notes that it has reviewed the evidence in its entirety, but it is not required to discuss all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).  

The Veteran's service treatment records are silent for complaints, treatment and diagnoses for hearing loss and tinnitus.  The June 1973 separation examination included an audiological examination, which did not indicate hearing loss.  The results were as follows:

Frequency (Hz)
500
1000
2000
3000
4000
Right 
10
10
10
10
15
Left 
15
10
15
10
15

VA treatment records reveal that the Veteran has received treatment for complaints related to tinnitus and to a decrease in hearing acuity, and that he had been diagnosed with tinnitus.  

In August 2010, the Veteran underwent a VA audiological examination to determine the etiology of his bilateral hearing loss and tinnitus.  The Veteran reported that tinnitus began 10 years prior.  His puretone thresholds were as follows:


Frequency (Hz)
500
1000
2000
3000
4000
Right 
5
10
15
15
15
Left 
5
5
10
10
15

The Maryland CNC speech discrimination test score was 98 percent in both ears.  Acoustic immittance indicated normal middle ear function bilaterally.  The Veteran was diagnosed with clinically normal hearing to 4000 Hz with sensorineural hearing loss at 6000 Hz, bilaterally; and bilateral tinnitus.  The examiner noted that the mild sensorineural hearing loss noted at 6000 Hz was consistent with the Veteran's reported tinnitus, and that tinnitus was as likely as not a symptom associated with the hearing loss.  It was the examiner's opinion that the Veteran's hearing loss and tinnitus were less likely as not caused by or a result of the reported in-service noise exposure.  The rationale was based on available audiometric evidence, which indicated the Veteran entered and exited military service with normal hearing bilaterally.  The examiner also noted that there was no evidence of any clinically significant changes in the Veteran's hearing that could be attributed to military noise exposure.  

The veteran was afforded another VA audiological examination in September 2012.  The results were as follows:

Frequency (Hz)
500
1000
2000
3000
4000
Right 
15
15
20
20
30
Left 
10
15
20
20
20

The Maryland CNC speech discrimination test score was 100 percent in the right ear and of 96 percent in the left ear.  It was noted that the examination was not adequate for rating purposes.

As requested by the Veteran's representative and directed by the March 2016 Board remand, the Veteran underwent another VA audiological examination in May 2016.  During the examination, the Veteran reported that he did not hear sounds, noises or ringing in his ears during in active service.  Rather, he reported that tinnitus started "in or about 1987."  The audiogram results were as follows:

Frequency (Hz)
500
1000
2000
3000
4000
Right 
5
15
20
20
25
Left 
5
10
15
20
20

The Maryland CNC speech discrimination test score was 96 percent in both ears.  The Veteran was diagnosed with sensorineural hearing loss at 6000 Hz, bilaterally; and bilateral tinnitus.  The examiner opined that the Veteran's bilateral hearing loss and tinnitus were not related to service.  The examiner determined that the Veteran did not have a diagnosis of hearing impairment based on VA guidelines.

The Veteran submitted private audiological evaluation results dated June 2016.  The Board notes that only a graphic representation of the audiogram was included in the record, with no numeric interpretation provided.  However, as the audiometric results are conveyed in a straightforward graph, the chart may be examined to determine the numeric values of the puretone levels for adjudication purposes.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  The results were as follows: 

Frequency (Hz)
500
1000
2000
3000
4000
Right 
10
15
20
20
35
Left 
10
15
20
20
30

Speech recognition test scores using PB (Phonetic Balance) Word List were 48 percent in the right ear and 72 percent in the left ear.  For speech discrimination testing, this examination did not use the Maryland CNC word list mandated under 	 38 C.F.R. § 3.385 for establishing a hearing loss disability for VA compensation purposes.  Therefore, it cannot be a basis for establishing the presence of a hearing loss disability in this case.  As indicated above, under governing regulations, testing for a hearing loss disability for VA rating purposes must meet specific requirements, to include speech discrimination testing in a controlled setting using a Maryland CNC word list.  This private audiometric test was not conducted in the manner prescribed as it only references use of the PB Word List when reporting the speech discrimination scores.  In Savage v. Shinseki, 24 Vet. App. 259 (2011), the Court held that when a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained," VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed.  

The Board notes that this is not a case like Savage v. Shinseki, where in order to decide the claim for an increased rating for hearing loss, it was necessary to determine whether the Maryland CNC test was used for speech recognition scores.  See Carter v. Shinseki, 26 Vet. App. 534, 545 (2014) (citing Savage v. Shinseki, 24 Vet. App. 259, 267-70 (2011) (clarification of private medical reports is required only when "a private medical report is the only evidence on a material issue, and material medical evidence can no longer be obtained as to that issue, yet clarification of a relevant, objective fact would render the private medical report competent for the assignment of weight").  Here, the Board finds that a remand for clarification of the audiological report is not necessary, as the Board is permitted to interpret the graphical representations contained in audiograms into numerical results (see Kelly, 7 Vet. App. at 474), and it is clear that the June 2016 private examination did not use the Maryland CNC list, and therefore was not in accordance with 38 C.F.R. § 3.385.

The preponderance of the evidence of record is against the claim for service connection for bilateral hearing loss.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Three post-service VA audiograms and one private audiogram are of record, and none document that the Veteran has hearing loss per VA standards.  See 38 C.F.R. § 3.385.  Nor is there evidence he exhibited hearing loss per VA standards within one year of his June 1973 discharge from service.  For these reasons, service connection for bilateral hearing loss must be denied. 

The preponderance of the evidence of record is also against the claim for service connection for tinnitus.  The Board acknowledges that the Veteran has a current diagnosis of bilateral tinnitus and that he has competently and credibly reported exposure to acoustic trauma while in service.  However, none of the post-service evidence of record to include the statements submitted by the Veteran in support of his claim, reference that he has had continuous symptoms of tinnitus since service, since his discharge from service, or within one year of his June 1973 discharge.  Rather, the evidence supports a contrary finding, even though the Veteran provided different dates of onset.  In this regard, during his August 2010 VA audiological examination, the Veteran reported that tinnitus began 10 years prior (2010 minus 10 equals 2000), which is approximately 27 years after his discharge from service.  An October 2011 VA physician note documents the Veteran's report that he has had ringing of his ears for 10 to 15 years (2011 minus 15 equals 1996), which is approximately 23 years after his discharge from service.  Lastly, during the May 2016 VA audiological examination, the Veteran reported that tinnitus started "in or about 1987", which is approximately 14 years after his discharge.  In the absence of evidence that the Veteran has had continuous symptoms of tinnitus since service, service connection is not warranted on a direct basis.  In the absence of evidence that the Veteran exhibited tinnitus within one year of his June 1973 discharge from service, service connection is also not warranted on a presumptive basis.  

The Board acknowledges that the August 2010 VA examiner indicated that the Veteran's tinnitus is associated with his hearing loss.  As service connection for bilateral hearing loss has been denied, service connection for tinnitus is also not warranted on a secondary basis.  See 38 C.F.R. § 3.310.  

As the preponderance of the evidence is against the claims of entitlement to service connection for tinnitus and bilateral hearing loss, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  


ORDER

The August 2014 Board decision, to the extent that it denied service connection for bilateral hearing loss and tinnitus is vacated.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


